Citation Nr: 1720845	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-20 048	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD).

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for CAD.

3.  Entitlement to service connection for right eye cataract, including as secondary to service-connected left eye cataract.

4.  Entitlement to a compensable rating for alopecia areata.

5.  Entitlement to service connection for a cognitive disorder (head trauma).

6.  Entitlement to service connection for depressive disorder.

7.  Entitlement to service connection for anxiety disorder.

8.  Entitlement to service connection for alcohol abuse.

9.  Entitlement to service connection for traumatic brain injury (TBI).

10.  Entitlement to a rating higher than 30 percent for migraine headaches prior to July 15, 2011; and higher than 50 percent since July 15, 2011 to the present.

11.  Entitlement to a rating higher than 10 percent for status post fracture, open reduction, left zygoma, with paresthesia, lacrimation, left eye.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to March 1983.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  In this case, the Board has characterized the issue of entitlement to service connection for an acquired psychiatric disorder to include major depressive disorder, anxiety disorder, and alcohol abuse.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 




FINDING OF FACT

On May 15, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


